Case 2:18-cv-13710-WJM-MF Document 21 Filed 08/23/19 Page 1 of 2 PagelD: 100

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
Katherine E. Tammaro, Esq.

200 Campus Drive

Florham Park, NJ 07932

Tel: (973) 624-0800

Fax: (973) 624-0808

katherine.tammaro@wilsonelser.com

Attorneys for Plaintiff WESCO Insurance Company

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

WESCO INSURANCE COMPANY,
Plaintiff, : Civil Action No.: 18-cv-13710

Vv. : (WJM) (MF)
ROBERT WALSH ASSOCIATES, LLC, STIPULATION OF DISMISSAL
ROBERT WALSH, and SAMY : WITHOUT PREJUDICE
BOUTROS, .

Defendants.

 

IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
WESCO Insurance Company, and Defendants Robert Walsh Associates, LLC and
Robert Walsh, by and through their respective undersigned counsel, that pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and the Tolling Agreement between
the parties, the Complaint filed in this matter by Plaintiffs against all Defendants is
dismissed without prejudice and without costs, attorneys’ fees, expenses, or

disbursements to any party.

2803621v.1
Case 2:18-cv-13710-WJM-MF Document 21 Filed 08/23/19 Page 2 of 2 PagelD: 101

Dated: August 23, 2019
New Jersey

WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP TRINITY & FARSIOU, LLC

By:_/s/Joseph F. Trinity
Joseph F. Trinity, Esq.
47 Maple Avenue, Suite 7
Flemington, New Jersey 08822
Tel: (908) 824-7265
Fax: (908) 968-3891

Fax: (973) 624-0808

oe Attorneys for Defendants Robert
safbaringys I or Plaintiff WESCO Walsh Associates LLC and Robert
Insurance Company Walsh

By:_/s/Katherine E. Tammaro
Katherine E. Tammaro, Esq.
200 Campus Drive
Florham Park, New Jersey 07932
Tel: (973) 624-0800

2803621v.1
